       Case 2:18-cv-09253-JCZ-JVM Document 14 Filed 01/22/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


KENNETH NASSET             *                             CIVIL ACTION NO. 18-9253
                        Plaintiff,
                           *
                           *                             JUDGE JAY C. ZAINEY
                           *
VERSUS                     *                             MAG. VAN MEERVELD
                           *
UNITED STATES OF AMERICA   *                             SEC. A(1)
                           *
                Defendant. *
*************************


                                                ORDER

The Court, considering Plaintiff's Motion to Extend Expert Deadlines;


       IT IS ORDERED that Kenneth Nasset’s Motion to Extend Expert Deadlines is GRANTED. The

Plaintiff’s expert deadline is now February 14, 2020 and Defendant’s expert deadline is now

March 14, 2020. Further, the deadline for deposing the Plaintiff's experts is now February 28,

2020, and the deadline for deposing the Defendant's experts is now March 28, 2020.


       New Orleans, Louisiana this ________
                                     21st day of January, 2020.




                                                _________________________________
                                                HONORABLE JAY C. ZAINEY
                                                UNITED STATES DISTRICT JUDGE
